Citation Nr: 0208801	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  00-16 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for non-
Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a rating in excess of 50 
percent for post traumatic stress disorder (PTSD), a 
compensable evaluation for non-Hodgkin's lymphoma, and a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  During the course of 
the appeal, the claim was transferred to the Chicago, 
Illinois RO.  

This case was previously before the Board and was remanded to 
the RO in March 2001.  

Although the claim for an increased rating for PTSD had been 
before the Board, a 100 percent schedular rating was granted 
in a March 2002 rating.  Because the March 2002 rating 
decision represents a complete grant of benefit, that 
appellate issue has been resolved by administrative action 
and no longer involves any "questions of law and fact" in 
controversy.  Thus, the Board lacks further jurisdiction over 
that claim.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§19.7(b), 20.101 (2001).

The Board further notes that in light of the assignment of a 
100 percent schedular rating for PTSD, the veteran's claim 
for TDIU has been rendered moot and will not be further 
addressed in this decision.  See Green v. West, 11 Vet. App. 
472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have non-Hodgkin's lymphoma as an 
active disease and he is not in the treatment phase for non-
Hodgkin's lymphoma; there has also not been a recurrence or 
metastasis of non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for a compensable rating for non-Hodgkin's 
lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 
7715 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the June 2000 Statement of the Case (SOC) and 
March 2002 Supplemental Statement of the Case (SSOC), the 
veteran and his representative were provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claim on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  In this regard, the Board 
notes that the evidence of record includes VA and private 
treatment records dated since the date of claim and a report 
of VA examination conducted in March 2000.  The veteran has 
not identified any outstanding records.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  

In a November 1998 rating decision, the RO granted service 
connection for non-Hodgkin's lymphoma, evaluated as 
noncompensably disabling.  The veteran maintains that his 
disability warrants a compensable evaluation.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 1991).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (All 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2001).

The veteran's non-Hodgkin's lymphoma is rated under 
Diagnostic Code 7715.  Under this code, non-Hodgkin's 
lymphoma is to be rated as 100 percent disabling with active 
disease or during a treatment phase.  The 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months following discontinuance of such 
treatment the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, ratings are to be based on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715 (2001).

Based upon a review of the evidence, the Board finds that the 
veteran's non-Hodgkin's lymphoma does not warrant a 
compensable evaluation.  This evidence, consisting of VA and 
private treatment records as well as a VA examination report, 
shows that the veteran incurred non-Hodgkin's lymphoma 
several years ago and that it has not recurred.  VA and 
private treatment records dated from 1998 to 2002 do not 
reflect recent treatment for non-Hodgkin's lymphoma.  A CT 
scan of the chest, abdomen and pelvis in December 1999 did 
not demonstrate any exacerbation of his non-Hodgkin's 
lymphoma.  At the time of the March 2000 VA examination, the 
veteran denied any treatment for non-Hodgkin's lymphoma for 
several years.  The examination showed no lymph adenopathy of 
the neck infraclavicular or supraclavicular region or 
axillary lymph adenopathy noted.  There was a 6 cm well-
healed scar in the right anterior triangle of the neck which 
was non-tender.  There was also a tracheostomy scar in the 
suprasternal region which was well-healed, non-tender and 
depressed slightly.  There was no splenomegaly noted.  No 
other masses were noted.  Bowel sounds were present and equal 
in all four quadrants.  There was no edema in the extremities 
and there was no inguinal lymph adenopathy noted.  The 
diagnosis was non-Hodgkin's lymphoma currently in remission.  
It was noted that the veteran was not receiving any treatment 
for his non-Hodgkin's lymphoma.  

Based upon the aforementioned evidence, the Board finds that, 
as the veteran has suffered from no recurrence or residuals 
of the non-Hodgkin's lymphoma, he may not be assigned a 
compensable evaluation.  38 C.F.R. §§ 4.7, 4.117, Diagnostic 
Code 7715 (2001).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107 (West 2001). 


ORDER

Entitlement to an increased (compensable) rating for non-
Hodgkin's lymphoma is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

